


110 HR 2742 IH: To amend the Internal Revenue Code of 1986 to provide

U.S. House of Representatives
2007-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 2742
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2007
			Mr. Arcuri (for
			 himself and Mr. McHugh) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  rate parity for open-loop and closed-loop biomass facilities under the
		  renewable fuels tax credit.
	
	
		1.Rate parity for open-loop and
			 closed-loop biomass facilities under the renewable fuels tax credit
			(a)In
			 generalSection 45(b)(4)(A)
			 of the Internal Revenue Code of 1986 (relating to credit rate) is amended by
			 striking (3),.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 electricity produced and sold after the date of the enactment of this
			 Act.
			
